Citation Nr: 1710410	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for enlarged cisterna magna, claimed as a brain cyst, to include as due to service in Southwest Asia and/or asbestos exposure.

2.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, claimed as plaque in the artery of the right leg, to include as due to service in Southwest Asia and/or asbestos exposure.

3.  Entitlement to service connection for an earache, to include as due to service in Southwest Asia and/or exposure to asbestos. 

4.  Entitlement to service connection for dizziness, to include as due to service in Southwest Asia and/or exposure to asbestos.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to service in Southwest Asia and/or exposure to asbestos.

6.  Entitlement to service connection for nausea and vomiting, to include as due to service in Southwest Asia and/or exposure to asbestos.

7.  Entitlement to service connection for muscle pain and joint pain, also claimed as fibromyalgia, to include as due to service in Southwest Asia and/or exposure to asbestos.  

8.  Entitlement to service connection for colon cramps, to include as due to service in Southwest Asia and/or exposure to asbestos.  

9.  Entitlement to service connection for hemoptysis, claimed as coughing up blood, to include as due to service in Southwest Asia and/or exposure to asbestos.

10.  Entitlement to service connection for loss of balance and muscle weakness of the lower extremities, to include as due to service in Southwest Asia and/or exposure to asbestos (hereinafter "lower extremities claim").

11.  Entitlement to service connection for weakness, loss of coordination, and hand tremors of the upper extremities, claimed as shakes, to include as due to service in Southwest Asia and/or exposure to asbestos (hereinafter "upper extremities claim").

12.  Entitlement to an initial compensable rating for chronic pansinusitis status post-operative changes with mucus retention cyst, left maxillary sinus, recurrent cysts, right nasal passage, status post-surgical excisions.

13.  Entitlement to an initial compensable rating for hypertension with orthostatic hypotension secondary to blood pressure medications.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1984 to July 2006.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The June 2008 rating decision adjudicated the Veteran's claims for higher ratings for right and left ankle strain and for service connection for migraine headaches, bilateral pes planus, and diabetes mellitus, type II.  In May 2009, the Veteran submitted a timely notice of disagreement in response to those claims, and a statement of the case was issued in June 2012.  However, the Veteran never filed a substantive appeal as to these issues; therefore they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  

The November 2008 rating decision denied the Veteran's claim for entitlement to service connection for psoriasis and granted his claims for service connection for eczema and diabetic retinopathy.  The Veteran submitted a timely notice of disagreement in May 2009 regarding the denial of service connection for psoriasis and the assigned noncompensable evaluations for eczema and diabetic retinopathy.  The VA RO issued a statement of the case in June 2012.  However, the Veteran never filed a substantive appeal as to these issues; therefore they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  

The Board notes that in June 2012, the VA RO granted service connection for sinus tachycardia and assigned a 10 percent rating, effective August 1, 2006.  That constitutes a full grant of the benefit sought on appeal as there is no indication from the record that the Veteran has disagreed with either the effective date or rating assigned in the June 2012 decision.  Therefore, the issue is no longer on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided. 

At the outset, the record reflects that the Veteran receives treatment at the VA medical center (VAMC) in Phoenix, Arizona.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon review of the Veteran's claims file, it appears that not all VAMC treatment records have been obtained.  On remand, attempts to identify and obtain all VA treatment records and associate them with the claims file.  All attempts to obtain those records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.  In addition, to the extent that the Veteran receives treatment from private medical providers for any of the conditions at issue in this appeal, such records should also be identified and obtained on appeal.  38 C.F.R. § 3.159(c)(1); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

As to the claim for an initial compensable rating for chronic pansinusitis, the Veteran's most recent VA sinusitis examination is dated June 2011, nearly six years ago.  In addition, the record reflects that the Veteran had sinus surgery in November 2011, after the VA examination.  Thus, the June 2011 report of examination may no longer reflect the current level of severity of all impairment resulting from the Veteran's sinus disability.  Accordingly, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly adjudicate the Veteran's claim for a higher rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's claim for an initial compensable rating for hypertension must also be remanded.  His most recent VA hypertension examination is dated June 2011.  In his July 2012 substantive appeal, the Veteran asserted that his treatment records reflect higher blood pressure readings than those taken by the VA examiner.  As the June 2011 VA examination is remote in time and there is an indication that the Veteran's disability may have worsened since then, the Board finds that a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's claim of entitlement to service connection for an enlarged cisterna magna, claimed as a brain cyst, a VA examination was provided in January 2007.  The examiner stated that the Veteran's enlarged cisterna magna was a congenital variant and not service related, but provided no further information regarding the disability.  Service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the condition in question was incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defect must be interpreted as being mutually exclusive.  Disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown, whereas defect means a structural or inherent abnormality or condition that is more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  As the precise nature of the Veteran's enlarged cisterna magna is unclear, the Board finds that a new VA examination should be provided to determine the nature and etiology of the disability, to include a determination as to whether it clearly and unmistakably existed prior to active service and was clearly and unmistakably not aggravated by active service; and, whether he has a disability that could be characterized as a congenital defect versus a congenital disease.

As to the Veteran's claim of entitlement to service connection for peripheral vascular disease of the right lower extremity, claimed as leg plaque, a VA medical opinion was obtained in February 2007.  The examiner opined that although a March 2005 vascular study, performed during service, showed mild calcific plaque of the right common femoral artery (described as mild atherosclerotic changes), such a finding was not indicative of significant peripheral vascular disease.  The examiner stated that the Veteran did not have any known symptoms of peripheral vascular disease or claudication, was not receiving treatment for such a condition, and had not previously required any treatment or intervention.  However, in his substantive appeal, the Veteran reported having loss of feeling, cramps, and stiffness in his right leg.  There is no indication that the February 2007 examiner considered any such reported symptomatology in concluding that the Veteran did not have significant peripheral vascular disease.  For this reason, the Board finds that the February 2007 examination is inadequate as to the claim of service connection for peripheral vascular disease.  Accordingly, a new examination that considers the Veteran's reported symptomatology is necessary.    

The Veteran also seeks entitlement to service connection for earache; dizziness; chronic fatigue syndrome; muscle and joint pain, also claimed as fibromyalgia; nausea and vomiting; colon cramps; hemoptysis, claimed as coughing up blood; loss of balance and muscle weakness of the lower extremities; and weakness, loss of coordination, and tremors of the upper extremities, claimed as shakes.  He argues that those disabilities were either incurred directly in service; developed as part of a medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Persian Gulf War, to include as due to exposure to environmental hazards; or, are the result of exposure to asbestos.  

The Veteran's DD Form 214 shows that he received the Southwest Asia Service Medal, Kuwait Liberation Medal, and a Combat Action Ribbon, among other commendations.  Therefore, the Veteran has service in Southwest Asia as defined by 38 C.F.R. § 3.317.  The Veteran was provided a VA Gulf War examination in August 2008.  With regard to the Veteran's claims of service connection for earache, dizziness, nausea and vomiting, and colon cramps, the examiner concluded that those manifestations were attributable to diagnosed disabilities.  However, the examiner did not provide clear and reasoned opinions as to whether those manifestations were undiagnosed symptoms of service-connected disabilities for which the Veteran was already compensated, or distinct disabilities for which service connection may be warranted on a direct or secondary basis.  In addition, the examiner did not consider the Veteran's in-service complaints of those conditions, or the September 2001 notation that he was exhibiting "symptoms of Gulf War syndrome."  Accordingly, these claims must be remanded for a supplemental VA Gulf War examination.  

In addition, the examiner stated that the Veteran had minimal hemoptysis by history only and with no accompanying diagnosis.  It is not clear from the examination report whether the examiner adequately considered the Veteran's lay statements regarding symptomatology or the documentation of hemoptysis during service.  Thus, a supplemental VA medical opinion is necessary on remand.    

Regarding the Veteran's service connection claims for the upper and lower extremities, the August 2008 examiner did not opine as to whether the Veteran's reported symptoms were manifestations of diagnosable disabilities or due to undiagnosed illness.  Instead, the examiner referred these claims for further examinations.  A VA muscle examination was provided in June 2011.  The examiner found that no muscle weakness was present for either the upper or lower muscle groups, but did not consider the Veteran's lay statements regarding his history of muscle weakness and fatigue or provide an opinion as to whether the reported symptomatology was attributable to an undiagnosed illness.  A VA neurology examination was provided in April 2012.  The examiner stated that the Veteran did not have any objective findings of tremors, lack of coordination, or loss of balance or muscle weakness of the lower extremities.  In addition, the examiner opined that any past weakness and lack of coordination was related to postural orthostatsis as a result of the Veteran's use of antihypertensive medications and hypoglycemia.  However, the examiner did not address whether the Veteran's symptomatology was attributable to an undiagnosed illness or if orthostasis and hypoglycemia are distinct disabilities for which service connection may be granted.  On remand, a supplemental examination and opinion is needed to address the outstanding questions as to the Veteran's service connection claims for the upper and lower extremities.  

With regard to the Veteran's claim of entitlement to service connection for fibromyalgia, also claimed as muscle and joint pain, the August 2008 VA examiner did not provide a clear and reasoned opinion as to whether a fibromyalgia diagnosis was warranted.  To the extent that the Veteran reported joint pains, the examiner concluded that they were attributable to already known conditions.  In addition, the examiner diagnosed the Veteran with olecranon bursitis and bilateral trigger thumb, which were manifested by pain in the affected joints.  However, the examiner did not provide an opinion as to whether service connection is warranted for these conditions under direct or secondary theories of entitlement.  Moreover, although the April 2012 examiner also assessed the Veteran's reported muscle and joint pain, the report of examination does not include an opinion as to fibromyalgia.  

As to chronic fatigue syndrome, the August 2008 VA examiner opined that it could not be separated from the Veteran's PTSD and depression with restless sleep.  The examiner also stated that chronic fatigue was more likely than not related to the Veteran's PTSD, depression, and self-reported restless sleep.  However, the August 2008 examination does not assess whether a chronic fatigue syndrome diagnosis is warranted under 38 C.F.R. § 4.88(a).  In addition, the August 2008 opinion is unclear as to whether service connection is warranted on a direct or secondary basis for any diagnosed chronic fatigue.  Thus the Veteran should be afforded a new VA examination to determine whether he meets the criteria for a diagnosis of chronic fatigue syndrome and whether any such diagnosis is related to service.  

In his August 2006 VA Form 21-526, the Veteran claimed that he was exposed to asbestos during service.  He reported in March 2008 that the exposure occurred while he was stationed at the Naval Training Center (NTC) in Great Lakes, Illinois, from February 1985 to March 1986.  While at the NTC, the Veteran attended classes for Gunners Mate A and C Schools.  He stated that his classes were held in a building that was undergoing asbestos removal and that asbestos dust seeped through the air conditioning vents.  He reported further exposure to asbestos at the Great Lakes NTC during a roof installation that occurred while he was stationed there from September 1988 to August 1989.  The Veteran also asserts that he was exposed to environmental hazards, including burning oil wells, mustard gas, and uranium while serving in the Gulf War.  However, there are no medical opinions of record that consider whether any of the Veteran's claimed disabilities are due to exposure to asbestos or environmental hazards during service.  Thus, such opinions should be obtained in conjunction with the VA examinations and opinions directed in this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provide treatment for his claimed disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Conduct the appropriate development in an attempt to verify the Veteran's allegation that he was exposed to asbestos in service while attending the Naval Training Center in Great Lakes, Illinois, from February 1985 to March 1986 and from September 1988 to August 1989.  Associate all efforts with the claims file.  If no asbestos exposure is found, provide a memorandum indicating such.

3.  Then, schedule the Veteran for appropriate VA examinations to assess the current level of severity of all impairment resulting from his service-connected chronic pansinusitis and hypertension disabilities.  All information required for rating purposes must be provided.

4.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any enlarged cisterna magna, claimed as a brain cyst.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.  The Veteran's lay testimony alone is not a sufficient basis to determine whether any identified disability pre-existed active service. 

Based upon the examination results and the review of the record, the examiner should identify any diagnoses manifested by an enlarged cisterna magna and/or brain cyst and make a determination as to whether the identified disabilities are a disease, defect, or the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature. 

Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions: 

(a)  Does the Veteran have an enlarged cisterna magna or brain cyst disability (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any preexisting enlarged cisterna magna or brain cyst disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably not aggravated during active service? 

(b)  For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed enlarged cisterna magna or brain cyst pathology as a result of his active service? 

(c)  With regard to any diagnosed enlarged cisterna magna or brain cyst disability not found to clearly and unmistakably preexist the Veteran's service, is it at least as likely as not (50 percent or better probability) that the disability is related to active service?

The rationale for all opinions expressed must be provided.  Consideration should also be given to whether there is any relationship between the Veteran's enlarged cisterna magna and his service in Southwest Asia and/or exposure to asbestos if such exposure is verified.  

5.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any peripheral vascular disease of the right leg, claimed as leg plaque.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a current diagnosis of peripheral vascular disease that was caused or aggravated by his military service or by a service-connected disability.  The examiner should specifically address the Veteran's lay statements regarding the history and chronicity of symptomatology related to any diagnosis of peripheral vascular disease.  Consideration should also be given to whether any diagnosis of peripheral vascular disease is related to the Veteran's service in Southwest Asia and/or exposure to asbestos if such exposure is verified.  

6.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his earache.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.   

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's earache is an undiagnosed symptom of a service-connected disability for which he is already compensated.  

If not, the examiner should opine as to whether the Veteran has a disability manifested by earache that is at least as likely as not (50 percent or better probability) related to his service in Southwest Asia or that is otherwise related to service.  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that any disability manifested by earache was caused or aggravated by a service-connected disability.  

In the alternative, if the Veteran's earache is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptom is a manifestation of (i) a qualifying chronic disability due to an undiagnosed illness, or (ii) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointenstional disorders.  If a chronic multisymptom illness is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his dizziness.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and the review of the record, the examiner should opine as to whether the Veteran's dizziness is an undiagnosed symptom of a service-connected disability for which he is already compensated.  

If not, the examiner should opine as to whether the Veteran has a disability manifested by dizziness that is at least as likely as not (50 percent or better probability) related to his service in Southwest Asia or that is otherwise related to service.  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that any disability manifested by dizziness was caused or aggravated by a service-connected disability.  

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his nausea and vomiting.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should opine as to whether the Veteran's nausea and vomiting are undiagnosed symptoms of a service-connected disability for which he is already compensated, to specifically include irritable bowel syndrome.  

If not, the examiner should opine as to whether the Veteran has a disability manifested by nausea and vomiting that is at least as likely as not (50 percent or better probability) related to his service in Southwest Asia or that is otherwise related to service.  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that any disability manifested by nausea and vomiting was caused or aggravated by a service-connected disability.  

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his colon cramps.  The examiner must review the claims file and should note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should opine as to whether the Veteran's colon cramps are an undiagnosed symptom of a service-connected disability for which he is already compensated, to specifically include irritable bowel syndrome.  

If not, the examiner should opine as to whether the Veteran has a disability manifested by colon cramps that is at least as likely as not (50 percent or better probability) related to his service in Southwest Asia or that is otherwise related to service.  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that any disability manifested by colon cramps was caused or aggravated by a service-connected disability.  

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his hemoptysis, claimed as coughing up blood.  The examiner must review the claims file and should note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should opine as to whether hemoptysis is an undiagnosed symptom of a service-connected disability for which the Veteran is already compensated.  

If not, the examiner should opine as to whether the Veteran has a disability manifested by hemoptysis that is at least as likely as not (50 percent or better probability) related to his service in Southwest Asia or that is otherwise related to service.  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that any disability manifested by hemoptysis was caused or aggravated by a service-connected disability.  

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

11.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his loss of balance and muscle weakness of the lower extremities.  The examiner must review the claims file and should note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should opine as to whether the Veteran's loss of balance and muscle weakness of the lower extremities are undiagnosed symptoms of a service-connected disability for which he is already compensated.  

If not, the examiner should opine as to whether the Veteran has a disability manifested by loss of balance and muscle weakness of the lower extremities that is at least as likely as not (50 percent or better probability) related to his service in Southwest Asia or that is otherwise related to service.  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that any disability manifested by loss of balance and muscle weakness of the lower extremities was caused or aggravated by a service-connected disability.  

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

12.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his weakness, loss of coordination, and tremors of the upper extremities, claimed as shakes.  The examiner must review the claims file and should note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should opine as to whether the Veteran's weakness, loss of coordination, and tremors of the upper extremities are undiagnosed symptoms of a service-connected disability for which he is already compensated.  

If not, the examiner should opine as to whether the Veteran has a disability manifested by weakness, loss of coordination, and tremors of the upper extremities that is at least as likely as not (50 percent or better probability) related to his service in Southwest Asia or that is otherwise related to service.  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that any disability manifested by weakness, loss of coordination, and tremors of the upper extremities was caused or aggravated by a service-connected disability.  

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

13.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any fibromyalgia.  The examiner should review the claims file and note that review in the report. Any indicated testing should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of the claimed disability.  The examiner should provide opinions as to the following:

(a)  The examiner should state whether a diagnosis of fibromyalgia is warranted.

(b)  The examiner should state whether the Veteran's joint pain is attributable to a known clinical diagnosis or causation, or whether there are objective indications of joint pain disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

(c)  If any joint pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or better probability) that the disability was caused or aggravated by the Veteran's service in the Gulf War or first manifested during the Veteran's service in the Gulf War. 

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

14.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any chronic fatigue syndrome.  The examiner should review the claims file and note that review in the report.  Any indicated testing should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of each disability.  The examiner should provide opinions as to the following:

(a)  The examiner should state whether a diagnosis of chronic fatigue syndrome is warranted.

(b)  The examiner should state whether the Veteran's chronic fatigue is attributable to a known clinical diagnosis or causation, or whether there are objective indications of chronic fatigue disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification and cannot be attributed to known clinical diagnosis. 

(c)  If any chronic fatigue is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or better probability) that the disability was caused or aggravated by the Veteran's service in the Gulf War or first manifested during the Veteran's service in the Gulf War.

The examiner is to specifically consider the Veteran's contentions that the disability is caused by exposure to environmental hazards in Southwest Asia, such as burning oil wells, mustard gas, and uranium, or by exposure to asbestos if such exposure is verified.

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

15.  Confirm that all examination reports and opinion comport with this remand and undertake any other development determined to be warranted.  

16.  The, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




